Title: From Alexander Hamilton to William S. Smith, 12 August 1799
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            New York August 12th. 1799
          
          Your letter of the 10th. inst. has just been put into my hands. The course of conduct which you have adopted is such as the dignity and respectability of the service require. You are informed that a Court Martial will sit on the 14th. inst. at Fort Jay which will be competent to the trial of Lieutt. Hoffman. Of this Court you will be President; but should you think it expedient, from the arrest having been made by your order or from other considerations, to decline serving in that capacity, on that the trial of Lieut. Hoffman, I will appoint another person in your place.
          With great consideration I am, Sir &c:
        